                                               Case 3:20-cv-06788-WHO Document 34 Filed 11/13/20 Page 1 of 2


 81,7( 67 7(6 ,675,&7 &2857                                                                                                                                                                       &2857 86( 21/
1257 (51 ,675,&7 2) & /,)251,
                 & 1
              & 1 5HY                                                                            O D      D         F                  D
 D &217 &7 3(5621 )25 7 ,6 25 (5                                                 D &217 &7 3 21( 180 (5                                                      &217 &7 (0 ,/         5(66
Christopher Ward                                                               (213) 239-2222                                                             cward@jenner.com
 E   77251( 1 0( LI GLIIHUHQW                                                    E     77251( 3 21( 180 (5                                                        77251( (0 ,/        5(66
Brian Fischer                                                                  (212) 891-1629                                                                bfischer@jenner.com
  0 ,/,1         5(66 ,1&/8 ( / : ),50 1 0( ,) 33/,&                 /(                                       & 6( 1 0(                                                                               & 6( 180 (5
Jenner & Block LLP
919 Third Avenue                                                                                          Empros Capital LLC v. Rosenbach                                                            3:20-cv-06788
New York, NY 10022-3908
                                                                                                              7 ,6 75 16&5,37 25 (5 ,6 )25
  &2857 5(3257(5 1 0( )25 )75 /( 9( / 1. 1                                             ❐ )75             ❐ 33( /             ❐ &5,0,1 /           ❐ ,Q IRUPD SDXSHULV 127( &RXUW RUGHU IRU WUDQVFULSWV PXVW EH DWWDFKHG
Katherine Sullivan                                                                                       ❐ 121 33( /         ❐ &,9,/              &-   R QRW XVH WKLV IRUP XVH )RUP &-


  75 16&5,37 6 5(48(67(           6SHFLI SRUWLRQ V DQG GDWH V RI SURFHHGLQJ V IRU KLFK WUDQVFULSW LV UHTXHVWHG IRUPDW V                    TXDQWLW DQG GHOLYHU W SH

                                                                                         E       6(/(&7 )250 7 6                 ) DFF       FO
 D      ( 5,1 6 25 3257,216 2) ( 5,1 6                                                                                                                   F          (/,9(5 7 3( &KRRVH RQH SHU OLQH
                                                                                                        F D      )           D        F

       7(           -8        (       7 3(                   3257,21                          3 )      7(;7 6&,,     3 3(5   &21 (16(      (&) &&(66    25 ,1 5          D    (;3( ,7(                  ,/     285/   5( /7,0(
                                                ,I UHTXHVWLQJ OHVV WKDQ IXOO KHDULQJ         HPDLO       HPDLO                  HPDLO          HE            GD                  GD                  1H W GD    KUV
                       LQLWLDOV     H J &0&    VSHFLI SRUWLRQ H J LWQHVV RU WLPH

11/10/2020          WHO                PI                                                    ¡           ¡              ¡         ¡           ¡           ¡            ¡         ¡            ¡       ¡        ¡        ¡
                                                                                             ¡           ¡              ¡         ¡           ¡           ¡            ¡         ¡            ¡       ¡        ¡        ¡
                                                                                             ¡           ¡              ¡         ¡           ¡           ¡            ¡         ¡            ¡       ¡        ¡        ¡
                                                                                             ¡           ¡              ¡         ¡           ¡           ¡            ¡         ¡            ¡       ¡        ¡        ¡
                                                                                             ¡           ¡              ¡         ¡           ¡           ¡            ¡         ¡            ¡       ¡        ¡        ¡
                                                                                             ¡           ¡              ¡         ¡           ¡           ¡            ¡         ¡            ¡       ¡        ¡        ¡
        ,7,21 / &200(176 ,16758&7,216 48(67,216 (7&
 We did not get the court reporters name, as this was done via a Zoom call.



25 (5       &(57,),& 7,21                VLJQLQJ EHOR     , FHUWLI WKDW , LOO SD DOO FKDUJHV GHSRVLW SOXV DGGLWLRQDO                                                                     7(
     6, 1 785(
                                                                                                                                                                                 11/13/2020


        Clear Form                                                                                                                                                                            Save as new PDF
                                        Case 3:20-cv-06788-WHO Document 34 Filed 11/13/20 Page 2 of 2


& 1
5HY
8VH WKLV IRUP WR RUGHU WKH WUDQVFULSWLRQ RI D UHFRUG RI SURFHHGLQJV                                     HIRUH FRPSOHWLQJ WKLV IRUP SOHDVH YLVLW FDQG XVFRXUWV JRY WUDQVFULSWV
IRU FRPSOHWH WUDQVFULSW RUGHULQJ LQIRUPDWLRQ
             &RPSOHWH D VHSDUDWH RUGHU IRUP IRU HDFK FDVH QXPEHU IRU KLFK WUDQVFULSWV DUH RUGHUHG
             &RPSOHWH D VHSDUDWH RUGHU IRUP IRU HDFK FRXUW UHSRUWHU KR UHSRUWHG SURFHHGLQJV LQ WKH FDVH
             &RPSOHWH ,WHPV           .HHS D FRS RI RXU FRPSOHWHG RUGHU IRUP IRU RXU UHFRUGV
             ( ILOH WKLV IRUP LQ WKH 8 6 LVWULFW &RXUW &0 (&) V VWHP                       D VHDOHG FDVHV SURFHHGLQJV E QRQ SDUWLHV F SUR VH SDUWLHV KR DUH QRW H ILOHUV
             ,Q VXFK FDVHV PDLO RU KDQG GHOLYHU D KDUG FRS DGGUHVVHG WR WKH FRXUW UHSRUWHU VXSHUYLVRU HPDLO OLVW DYDLODEOH DW FDQG XVFRXUWV JRY WUDQVFULSWV FRQWDFW DW WKH
             &RXUW GLYLVLRQ KHUH WKH SURFHHGLQJ DV KHOG
             1H W WKH FRXUW UHSRUWHU WUDQVFULEHU LOO FRQWDFW RX WR FRQILUP HVWLPDWHG FRVWV DQG GHOLYHU RSWLRQV HOLYHU SD PHQW WR WKH FRXUW UHSRUWHU WUDQVFULEHU SURPSWO
             8SRQ UHFHLSW RI WKH GHSRVLW WKH FRXUW UHSRUWHU WUDQVFULEHU LOO EHJLQ RUN RQ WKH WUDQVFULSW
             8QOHVV SUHSD PHQW LV DLYHG GHOLYHU WLPH LV FRPSXWHG IURP WKH GDWH WKH FRXUW UHSRUWHU WUDQVFULEHU UHFHLYHV WKH GHSRVLW DXWKRUL HG &-         )RUP DXWKRUL DWLRQ
             IURP )HGHUDO 3XEOLF HIHQGHU V 2IILFH RU IRU WUDQVFULSWV RUGHUHG E WKH 8 6 JRYHUQPHQW IURP WKH GDWH RI UHFHLSW RI WKH &1 QXPEHU
             7KH GHSRVLW IHH LV DQ HVWLPDWH Q RYHUDJH LOO EH UHIXQGHG DQ VKRUWDJH LOO EH GXH IURP RX


,WHPV       ,Q ILHOGV D D          D SOHDVH SURYLGH WKH FRQWDFW QDPH DQG LQIRUPDWLRQ IRU WKH SHUVRQ UHVSRQVLEOH IRU RUGHULQJ WKH WUDQVFULSW ,Q D OD RIILFH WKLV LV XVXDOO D
            SDUDOHJDO RU DGPLQLVWUDWLYH DVVLVWDQW QRW WKH DWWRUQH ,Q ILHOGV E E            E SURYLGH WKH DWWRUQH QDPH DQG FRQWDFW LQIR LI WKH DWWRUQH LV QRW WKH FRQWDFW SHUVRQ
,WHPV       2QO RQH FDVH QXPEHU PD EH OLVWHG SHU RUGHU
,WHP        9LVLW FDQG XVFRXUWV JRY WUDQVFULSWV IRU LQVWUXFWLRQV IRU GHWHUPLQLQJ WKH QDPH RI WKH FRXUW UHSRUWHU KR UHSRUWHG WKH SURFHHGLQJ RU LI WKH SURFHHGLQJ DV DXGLR
            UHFRUGHG ,I PLQXWHV KDYH QRW EHHQ ILOHG FRQWDFW WKH FRXUW UHSRUWHU VXSHUYLVRU DW WKH GLYLVLRQ KHUH WKH KHDULQJ DV KHOG
,WHP        &KHFN DSSHDO 25 QRQ DSSHDO 1 FULPLQDO 25 FLYLO                             D FRXUW RUGHU VSHFLILFDOO DXWKRUL LQJ WUDQVFULSWV LV UHTXLUHG EHIRUH WUDQVFULSWV PD EH
            RUGHUHG         PD D
,WHP D      /LVW VSHFLILF GDWH V RI WKH SURFHHGLQJV IRU KLFK WUDQVFULSW LV UHTXHVWHG WUDQVFULSW RI RQO D SRUWLRQ RI D SURFHHGLQJ PD EH RUGHUHG LI WKH GHVFULSWLRQ LV FOHDUO
              ULWWHQ WR IDFLOLWDWH SURFHVVLQJ 8QGHU W SH LQGLFDWH EULHIO KDW W SH RI SURFHHGLQJ LW DV VXFK DV PRWLRQ VHQWHQFLQJ RU &0&
,WHP E      6HOHFW GHVLUHG              IRU WUDQVFULSW 7KHUH LV DQ DGGLWLRQDO FKDUJH IRU HDFK IRUPDW RUGHUHG 9LVLW FDQG XVFRXUWV JRY WUDQVFULSWV UDWHV IRU GHWDLOV 8QORFN
            (&) HE DFFHVV LV LQFOXGHG DW QR H WUD FKDUJH LWK HDFK RI WKH RWKHU IRUPDWV
,WHP F      7KHUH DUH                     WR FKRRVH IURP WLPHV DUH FRPSXWHG IURP GDWH RI UHFHLSW RI WKH GHSRVLW IHH RU &1 QXPEHU                )XOO SULFH PD EH FKDUJHG RQO LI
            WKH WUDQVFULSW LV GHOLYHUHG LWKLQ WKH UHTXLUHG WLPH IUDPH )RU H DPSOH LI DQ RUGHU IRU H SHGLWHG WUDQVFULSW LV QRW FRPSOHWHG DQG GHOLYHUHG LWKLQ FDOHQGDU GD V
            WKH      GD     O      UDWH RXOG EH FKDUJHG

               §                  FDOHQGDU GD V
               §                FDOHQGDU GD V
               §                 FDOHQGDU GD V
               §             FDOHQGDU GD V
               §                                                                                                                                                  LV D FRXUW GD
               §                          KLQ W R   KRXUV
               §                GUDIW XQHGLWHG XQFHUWLILHG WUDQVFULSW SURGXFHG E D FHUWLILHG UHDOWLPH UHSRUWHU DV D E SURGXFW RI UHDOWLPH WR EH GHOLYHUHG HOHFWURQLFDOO GXULQJ

,WHP        6LJQ LQ WKLV VSDFH WR FHUWLI WKDW RX LOO SD DOO FKDUJHV WKH GHSRVLW SOXV DQ DGGLWLRQDO FKDUJHV      Q HOHFWURQLF RU FRQIRUPHG V     VLJQDWXUH LV DFFHSWDEOH
,WHP        (QWHU WKH GDWH RI VLJQLQJ WKH RUGHU DQG FHUWLILFDWLRQ
